THE HONORABLE THOMAS HONZEL
DISSENTING: He would have granted the relief requested by counsel based on the age of the defendant, and the need for drug and alcohol treatment on an inpatient basis, which Judge Honzel would have *13made as a condition of the Defendant’s sentence before he would be eligible for parole.
DATED this 3rd day of April, 1987.
We wish to thank Terry Mailloux of the Montana Defender Project for assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.